Citation Nr: 0530638	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include blackouts, migraines, and memory loss.  

2.  Entitlement to service connection for a bilateral foot 
disability.
 
3.  Entitlement to service connection for the residuals of a 
right ear injury.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
(bilateral) torn knee ligaments.    


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky in which the RO denied the benefits 
sought on appeal.  In September 2003, the veteran testified 
before the undersigned Acting Veterans Law Judge sitting at 
the RO (i.e. a Travel Board hearing).    


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends, as clarified during the 
September 2003 Travel Board hearing, that he is entitled to 
service connection for residuals of a head injury, to include 
blackouts, migraines, and memory loss, for a bilateral foot 
disability, and the residuals of a right ear injury.  
Further, he claims that new and material evidence has been 
submitted sufficient to reopen a previously denied claim of 
entitlement to service connection for the residuals of 
(bilateral) torn knee ligaments.   
 
In this case, the veteran's September 1971 separation 
examination report indicated that his lower extremities and 
other musculoskeletal areas were normal.  The examination did 
not note or reference any treatment or diagnoses of a head 
injury, blackouts, migraines, an injury to the right ear, or 
foot problems.  However, the Report of Medical History 
portion of the examination noted that the veteran had 
subjective complaints of (1) dizziness and fainting spells, 
(2) eye trouble, (3) foot trouble and (4) the inability to 
assume certain positions because of a bad knee.  The veteran 
denied having headaches at that time.  Under the physician's 
summary section of the Medical History portion of the 
examination, it was noted that the veteran had (1) a swollen 
knee, (2) blackout spells, (3) "eye trouble - injury" and 
(4) foot trouble.   

The RO previously considered and denied the veteran's claim 
for service connection for residuals of torn ligaments in a 
knee in April 1972.  In doing so, the RO noted that the 
veteran's entrance examination was not of record and there 
were no treatment records reflecting a knee condition in 
service.  Service connection was denied on the basis that the 
veteran's separation examination "showed lower extremities 
as normal and no mention was made of a knee disability.  
Current rating is therefore made on incomplete service 
records." 

A May 1984 record in the claims file indicates that a general 
circularization was made to find the claims folder for the 
veteran.  A rebuilt folder was provided and instructions were 
given to continue searching for the claims folder.  There is 
no indication that the RO continued to search for the 
veteran's file or that the veteran's file was located.    

Thereafter, in March 2002, the veteran requested that his 
claim for service connection for residuals of torn knee 
ligaments be reopened.  He also requested service connection 
for residuals of a head injury, the residuals of a right ear 
injury and for a bilateral foot disability.  In this claim, 
the veteran reported that medical records he received from 
the National Personnel Records Center in St. Louis, Missouri 
(NPRC) did not include records about two accidents he 
contends occurred in service.

The only medical evidence contained in the claims file are 
records from a VA Medical Center (VAMC) dated from February 
1999 to March 2003 that only mention in passing a few of the 
veteran's subjective complaints.  

In July 2002, service connection was denied on the basis that 
the evidence submitted was not new and material.  The veteran 
forwarded a Notice of Disagreement that same month with two 
statements, one from him and the other from his spouse.  The 
spouse's statement reported that the veteran came home after 
an accident in 1971 bandaged around his head and eye, and 
complained of dizziness, pain, ringing in his ears and severe 
headaches.  She also reported that he complained of pain in 
his knee while in service, and had foot problems subsequent 
to service. 

During the September 2003 Travel Board hearing, the veteran 
and his spouse testified the veteran received treatment at a 
hospital in Fort Hood, Texas.  The veteran also asserted that 
he subsequently received treatment by a doctor named Neer at 
the Series [Ceres] Medical Center in Stanislas County, 
California, who discovered that the veteran had a "crack" 
in his skull.  He also testified that he talked about his 
migraines to other doctors outside the VA, and that he had 
not complained about them to VA doctors because they could 
not do anything about them.  Thereafter, the veteran provided 
an authorization for medical records from Dr. Neer at Ceres 
Medical Center in Ceres, California. 

The private medical records mentioned above and, it seems, 
most of the veteran's service medical records, are not 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that in 
cases where the veteran's service medical records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development of 
the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 
pgs 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  As these records are potentially relevant and 
probative to the veteran's claims, the Board believes the 
VA's duty to assist includes attempting to obtain these 
records.  See also 38 C.F.R. § 3.159(c) (2004).  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  The case is being 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The AMC should contact the NPRC and 
attempt to obtain the veteran's service 
medical records, to include any clinical 
records, and his "201" personnel file.  
Specifically, the RO should attempt to 
obtain documentary evidence confirming 
that the veteran experienced accidents 
(1) involving a slip-and-fall from a tank 
and (2) a baseball injury while stationed 
in Texas for which he received treatment 
at the VA Hospital in Fort Wood, Texas.   
The veteran should be notified of the 
RO's attempts to locate his service 
medical records from his active duty 
service, as well as any further actions 
to be taken.  

2.  The AMC should request that the 
veteran furnish the names and addresses 
of any medical facility or organization 
in which he has received treatment for 
his head injury (and related blackouts, 
migraines, and short term memory loss), 
residuals of a right ear injury, 
bilateral foot disability, and torn knee 
ligaments.  The veteran should provide 
authorizations for the release of medical 
records from any identified facility.  
After obtaining the necessary 
authorizations, the RO should obtain and 
associate those records with the claims 
file and should also associate the 
records of Dr. Neer and/or the Ceres 
Medical Center pursuant to the 
authorization that the veteran previously 
provided.  The veteran should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the AMC.

3.  The AMC should afford the veteran a 
VA examination in order to determine 
whether he currently suffers from the 
residuals of a head injury, to include 
blackouts, migraines, and memory loss, a 
bilateral foot disability, the residuals 
of a right ear injury, or the residuals 
of torn knee ligaments.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment, and 
whether it is as likely as not that any 
disability diagnosed (i.e. any of the 
alleged disabilities listed above) is/are 
attributable to the veteran's time in 
service.  All findings should be reported 
in detail accompanied by a complete 
rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                        
____________________________________________
J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).






 
 
 
 


